Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RESPONSE TO ARGUMENTS
35 USC 112, first paragraph – Written Description Requirement
Applicant cancellation of claims 26-27 filed (11/11/2021) have been carefully considered.  After carefully reviewing applicant amendments, examiner submits arguments are sufficient to overcome grounds of rejection.
Prior Art Rejection
The examiner acknowledges the amendment of claims 1-2, 9-10, 16-17 & 23 and the cancellation of claims 26-27.  Applicants arguments filed on (11/11/2021) have been fully considered but are deemed moot in view of new grounds of rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper. 
Prior Art Rejection
Applicant claims amendments (claims 1-2, 9-10, 16-17 & 23) and cancellations (claims 26-27) filed (11/11/2021) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 9, 16 & 23, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 9, 16 & 23 that includes: 
Claim 1:
…
“
receive, via the network interface, a video stream comprising a plurality of video frames; identify a plurality of inter-frame dependencies among the plurality of video frames, wherein the plurality of inter-frame dependencies comprises a plurality of frame protection dependencies associated with one or more security protections applied to the video stream; partition the plurality of video frames into a first subset of video frames and a second subset of video frames based on the plurality of inter-frame dependencies, wherein the first subset of video frames is to be transmitted using a first transmission method and the second subset of video frames is to be transmitted using a second transmission method, wherein the first transmission method provides a higher quality of service than the second transmission method; transmit, via the network interface, the first subset of video frames to a corresponding destination using the first transmission method; and transmit, via the network interface, the second subset of video frames to the corresponding destination using the second transmission method.
”
Claim 9:
…
“
receive, via a network interface, a video stream comprising a plurality of video frames; identify a plurality of inter-frame dependencies among the plurality of video frames, wherein the plurality of inter-frame dependencies comprises a plurality of frame protection dependencies associated with one or more security protections applied to the video stream; partition the plurality of video frames into a first subset of video frames and a second subset of video frames based on the plurality of inter-frame dependencies, wherein the first subset of video frames is to be transmitted using a first transmission method and the second subset of video frames is to be transmitted using a second transmission method, wherein the first transmission method provides a higher quality of service than the second transmission method; transmit, via the network interface, the first subset of video frames to a corresponding destination using the first transmission method; and transmit, via the network interface, the second subset of video frames to the corresponding destination using the second transmission method.
”
Claim 16:
…
“
receiving, via a network interface, a video stream comprising a plurality of video frames; identifying a plurality of inter-frame dependencies among the plurality of video frames, wherein the plurality of inter-frame dependencies comprises a plurality of frame protection dependencies associated with one or more security protections applied to the video stream; partitioning the plurality of video frames into a first subset of video frames and a second subset of video frames based on the plurality of inter-frame dependencies, wherein the first subset of video frames is to be transmitted using a first transmission method and the second subset of video frames is to be transmitted using a second transmission method, wherein the first transmission method provides a higher quality of service than the second transmission method; transmitting, via the network interface, the first subset of video frames to a corresponding destination using the first transmission method; and transmitting, via the network interface, the second subset of video frames to the corresponding destination using the second transmission method.
”
Claim 23:
…
“
a camera to capture a video stream, wherein the video stream comprises a plurality of video frames; a network interface to communicate over a network; and processing circuitry to: access the video stream captured by the camera; identify a plurality of inter-frame dependencies among the plurality of video frames, wherein the plurality of inter-frame dependencies comprises a plurality of frame protection dependencies associated with one or more security protections applied to the video stream; partition the plurality of video frames into a first subset of video frames and a second subset of video frames based on the plurality of inter-frame dependencies, wherein the first subset of video frames is to be transmitted using a first transmission method and the second subset of video frames is to be transmitted using a second transmission method, wherein the first transmission method provides a higher quality of service than the second transmission method; transmit, via the network interface, the first subset of video frames to a corresponding destination using the first transmission method; and transmit, via the network interface, the second subset of video frames to the corresponding destination using the second transmission method.
”
2-8, 10-15, 17-22 & 24-25 these claims are allowed because of their dependence on independent claims 1, 9, 16 & 23 which has been deemed allowable subject matter above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661